SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2011 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). EXPLANATORY NOTE This report on Form 6-K/A is being furnished solely to replace the Company’s report on Form 6-K originally furnished on May 26, 2011 (the “Original 6-K”). The Company is replacing the Original 6-K with this report on Form 6-K/A for the sole purpose of providing its financial information for the three-month period ended March 31, 2011, prepared in accordance with U.S. GAAP, in interactive XBRL format. This Amended Report on Form 6-K/A is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Petróleo Brasileiro S.A. – Petrobras and Subsidiaries Consolidated Financial Statements March 31, 2011 and 2010 with Review Report of Independent Registered Public Accounting Firm PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES Consolidated FINANCIAL STATEMENTS Contents Review Report of Independent Registered Public Accounting Firm 3 Consolidated Balance Sheets 4 Consolidated Statements of Income 6 Consolidated Statements of Cash Flows 8 Consolidated Statements of Changes in Shareholders' Equity 9 Notes to the Consolidated Financial Statements 12 1. Basis of Financial Statements Preparation 12 2. Derivative Instruments, Hedging and Risk Management Activities 13 3. Income Taxes 24 4. Cash and Cash Equivalents 27 5. Marketable Securities 28 6. Inventories 29 7. Recoverable Taxes 30 8. Property, Plant and Equipment, Net 31 9. Financing 31 10. Financial Income (Expenses), Net 37 11. Capital Lease Obligations 38 12. Employees’ Postretirement Benefits and Other Benefits 39 13. Shareholders’ Equity 40 14. Commitments and Contingencies 43 15. Fair Value Measurements 47 16. Segment Information 48 17. Acquisition/Sales of Assets and Interests 57 Review report of independent registered public accounting firm To the Board of Directors and Shareholders of Petróleo Brasileiro S.A. - Petrobras Rio de Janeiro - Brazil We have reviewed the accompanying condensed consolidated balance sheet of Petróleo Brasileiro S.A. - Petrobras and subsidiaries as of March 31, 2011, and the related condensed consolidated statements of operations, cash flows and changes in shareholders’ equity for the three-month periods ended March 31, 2011 and 2010.These condensed consolidated financial statements are the responsibility of the Company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the consolidated financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modification that should be made to the condensed consolidated financial statements referred to above for them to be in conformity with U.S.generally accepted accounting principles. /s/ KPMG Auditores Independentes KPMG Auditores Independentes Rio de Janeiro, Brazil May 24, 2011 3 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2011 and December 31, 2010 Expressed in Millions of United States Dollars March 31, December 31, 2010 Assets (unaudited) Current assets Cash and cash equivalents (Note 4) 17,633 Marketable securities (Note 5) 15,612 Accounts receivable, net 10,572 Inventories (Note 6) 11,834 Deferred income taxes (Note 3) 534 Recoverable taxes (Note 7) 5,260 Advances to suppliers 786 Other current assets 1,632 63,863 Property, plant and equipment, net (Note 8) 218,567 Investments in non-consolidated companies and other investments 6,312 Non-current assets Accounts receivable, net 2,905 Advances to suppliers 3,077 Petroleum and alcohol account – receivable from Federal Government 493 Marketable securities (Note 5) 3,099 Restricted deposits for legal proceedings and guarantees (Note 14 (a)) 1,674 Recoverable taxes (Note 7) 6,407 Goodwill 192 Prepaid expenses 516 Other assets 1,578 19,941 Total assets 308,683 See the accompanying notes to the consolidated financial statements. 4 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Continued) March 31, 2011 and December 31, 2010 Expressed in Millions of United States Dollars (except number of shares) March 31, December 31, Liabilities and shareholders’ equity (unaudited) Current liabilities Trade accounts payable 10,468 Current debt (Note 9) 8,960 Current portion of capital lease obligations (Note 11) 98 105 Income taxes payable 898 Taxes payable, other than income taxes 5,135 Payroll and related charges 2,617 Dividends and interest on capital payable (Note 13) 2,158 Employees’ postretirement benefits obligation – Pension and Health Care (Note 12 (a)) 782 Other payables and accruals 2,429 33,552 Long-term liabilities Long-term debt (Note 9) 60,471 Capital lease obligations (Note 11) 117 Employees’ postretirement benefits obligation – Pension and Health Care (Note 12 (a)) 13,740 Deferred income taxes (Note 3) 12,704 Provision for abandonment 3,194 Contingencies (Note 14 (a)) 760 Other liabilities 748 91,734 Shareholders’ equity Shares authorized and issued (Note 13) Preferred share – 2011 and 2010 – 5,602,042,788 shares 45,840 Common share – 2011 and 2010 – 7,442,454,142 shares 63,906 Additional paid in capital (86) Retained earnings Appropriated 47,147 Unappropriated 13,758 Accumulated other comprehensive income Cumulative translation adjustments 13,539 Postretirement benefit reserves adjustments net of tax ((US$1,433) and (US$1,401) for March 31, 2011 and December 31, 2010, respectively) - Pension cost and Health Care (Note 12 (a)) (2,719) Unrealized gains on available-for-sale securities, net of tax 60 124 Unrecognized loss on cash flow hedge, net of tax (15) Petrobras’ Shareholders’ Equity 181,494 Noncontrolling interest 1,903 Total shareholders’ equity 183,397 Total liabilities and shareholders’ equity 308,683 See the accompanying notes to the consolidated financial statements. 5 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME March 31, 2011 and 2010 Expressed in Millions of United States Dollars (except number of shares and earnings per share) (Unaudited) Three-month periods ended March 31, Sales of products and services 34,620 Less: Value-added and other taxes on sales and services (7,061) Net operating revenues 27,559 Cost of sales (15,257) Depreciation, depletion and amortization (2,042) Exploration, including exploratory dry holes (539) Impairment - (94) Selling, general and administrative expenses (2,052) Research and development expenses (217) Other operating expenses (1,057) Total costs and expenses (21,258) Operating income 6,301 Equity in results of non-consolidated companies (12) Financial income (Note 10) 413 Financial expenses (Note 10) (356) Monetary and exchange variations (Note 10) (335) Other taxes (85) (375) Income before income taxes 5,926 See the accompanying notes to the consolidated financial statements. 6 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Continued) March 31, 2011 and 2010 Expressed in Millions of United States Dollars (except number of shares and earnings per share) (Unaudited) Three-month periods ended March 31, Income taxes expenses (Note 3) Current (1,776) Deferred 216 (1,560) Net income for the period 4,366 Less: Net income attributable to the noncontrolling interests (49) Net income attributable to Petrobras 4,317 Net income applicable to each Petrobras class of shares Common 2,496 Preferred 1,821 4,317 Basic and diluted earnings per: (Note 13) Common and Preferred share 0.49 Common and Preferred ADS 0.98 Weighted average number of shares outstanding Common 5,073,347,344 Preferred 3,700,729,396 See the accompanying notes to the consolidated financial statements. 7 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS March 31, 2011 and 2010 Expressed in Millions of United States Dollars (Unaudited) Three-month periods ended March 31, Cash flows from operating activities Net income for the period 4,366 Adjustments to reconcile net income to net cash provided by operating activities : Depreciation, depletion and amortization 2,042 Dry hole costs 348 Equity in the results of non-consolidated companies 12 Exchange variation, monetary and financial charges 941 Deferred income taxes (217) Other 634 Working capital adjustments Decrease (increase) in assets Increase in accounts receivable, net (1,112) Increase in inventories (432) Increase (decrease) in advances to suppliers 63 Increase(decrease) in liabilities Increase (decrease) in suppliers (699) Increase in contingencies 4 558 Decrease in taxes payable, net of recoverable taxes (526) Other (505) Net cash provided by operating activities 5,473 Cash flows from investing activities Additions to property, plant and equipment (9,783) Marketable securities and other investments activities (56) Net cash used in investing activities (9,839) Cash flows from financing activities Proceeds from issuance and draw-down of short-term and debt 5,570 Principal payments of short-term and long-term debt (2,429) Dividends and interest on shareholders’ equity paid to shareholders and minority interest (13) Net cash provided by (used in) financing activities 3,128 Increase (decrease) in cash and cash equivalents (1,238) Effect of exchange rate changes on cash and cash equivalents (317) Cash and cash equivalents at the beginning of the period 16,169 Cash and cash equivalents at the end of the period 14,614 Supplemental cash flow information: Cash paid during the period for: Interest, net of amount capitalized 75 Income taxes 763 Withholding income tax on financial investments 414 1,252 Non-cash investing and financing transactions during the year Recognition of asset retirement obligation – ASC Topic 410-20 - 36 Acquisitition of property, plant and equipment on credit 47 27 47 63 See the accompanying notes to the consolidated financial statements. 8 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY March 31, 2011 and 2010 Expressed in Millions of United States Dollars (Unaudited) Three-month periods ended March 31, Preferred shares Balance at January 1, 15,106 Balance at March 31, 15,106 Common shares Balance at January 1, 21,088 Balance at March 31, 21,088 Additional paid in capital Balance at January 1, 707 Change in the period 5 - Balance at March 31, 707 Accumulated other comprehensive income Cumulative translation adjustments Balance at January 1, 6,743 Change in the period (2,112) Balance at March 31, 4,631 Postretirement benefit reserves adjustments, net of tax - Pension Cost and Health Care Balance at January 1, (1,646) Change in the period 71 Tax effect on above 31 (24) Balance at March 31, (1,599) Unrecognized gains on available-for-sale securities, net of tax Balance at January 1, 24 Unrealized gains /(losses) 18 Tax effect on above 33 (6) Balance at March 31, 60 36 See the accompanying notes to the consolidated financial statements. 9 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (Continued) March 31, 2011 and 2010 Expressed in Millions of United States Dollars (Unaudited) Three-month periods ended March 31, Unrecognized loss on cash flow hedge, net of tax Balance at January 1, (13) Change in the period - (4) Balance at March 31, (17) Appropriated retained earnings Capital reserve - fiscal incentive Balance at January 1, - 296 Transfer to unappropriated retained earnings - (7) Balance at March 31, - 289 Legal reserve Balance at January 1, 5,419 T ransfer from unappropriated retained earnings 702 Balance at March 31, 6,121 Undistributed earnings reserve Balance at January 1, 30,755 T ransfer from unappropriated retained earnings 9,740 Balance at March 31, 40,495 Statutory reserve Balance at January 1, 517 T ransfer from unappropriated retained earnings 210 Balance at March 31, 727 Total appropriated retained earnings 47,632 See the accompanying notes to the consolidated financial statements. 10 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (Continued) March 31, 2011 and 2010 Expressed in Millions of United States Dollars (Unaudited) Three-month periods ended March 31, Unappropriated retained earnings Balance at January 1, 15,062 Net income attributable to Petrobras 4,317 Dividends and interest on shareholders’ equity (984) Appropriation from tax incentive reserves - 7 Appropriation to reserves (10,652) Balance at March 31, 7,750 Petrobras’ shareholders' equity 95,334 Noncontrolling interests Balance at January 1, 1,362 Net income for the period 49 Dividends and interest on shareholders’ equity paid - Transfer to the controlling shareholder - Other c hanges in the period 61 Balance at March 31, 1,472 Total shareholders' equity 96,806 Comprehensive income is comprised as follows: Net income for the period 4,366 Cumulative translation adjustments (2,112) Postretirement benefit reserves adjustments, net of tax - pension and health care cost 47 Unrealized (loss) gain on available-for-sale securities 12 Unrecognized loss on cash flow hedge - (4) Comprehensive income 2,309 Less: Net comprehensive income atributable to noncontrolling interests (110) Comprehensive income attributable to Petrobras 2,199 See the accompanying notes to the consolidated financial statements. 11 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 1. Basis of Financial Statements Preparation The accompanying unaudited consolidated financial statements of Petróleo Brasileiro S.A. - Petrobras and its subsidiaries (together referred as “the Company”) have been prepared in accordance with U.S. generally accepted accounting principles (U.S. GAAP) and the rules and regulations of the Securities and Exchange Commission (SEC) for interim financial statements. Accordingly they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. These unaudited consolidated financial statements and the accompanying notes should be read in conjunction with the audited consolidated financial statements for the year ended December 31, 2010 and the notes thereto. The balance sheet at December 31, 2010, presented for comparison purpose, has been derived from the audited consolidated financial statements at that date but does not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The consolidated financial statements as of March 31, 2011 and for the three-month periods ended March 31, 2011 and 2010, included in this report, are unaudited. However, in management's opinion, such consolidated financial statements reflect all normal recurring adjustments that are necessary for a fair presentation. The results for the interim periods are not necessarily indicative of trends or of results expected for the full year ending December 31, 2011. The preparation of these financial statements requires the use of estimates and assumptions that reflect the assets, liabilities, revenues and expenses reported in the financial statements, as well as amounts included in the notes thereto. Management reviews its estimates periodically, including those related to oil and gas reserves, pension and health care liabilities, depreciation, depletion and amortization, abandonment costs, fair value of financial instruments, contingencies and income taxes. While the Company uses its best estimates and judgements, actual results could differ from those estimates as further confirming events occur. Certain prior years amounts have been reclassified to conform to current year presentation standards. These reclassifications are not significant to the consolidated financial statements and had no impact on the Company’s net income. Events subsequent to March 31, 2011, were evaluated until the time of the Form 6-K filing with the Securities and Exchange Commission. Pursuant to Rule 436 (c) under the Securities Act of 1933 (the “Act”), this is not a “report” and should not be considered a part of any registration statement prepared or certified within the meanings of Sections 7 and 11 of the Act and therefore, the independent accountant’s liability under Section 11 does not extend to the information included herein. 12 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 2. Derivative Instruments, Hedging and Risk Management Activities The Company is exposed to a number of market risks arising from its normal course of business. Such market risks principally involve the possibility that changes in interest rates, foreign currency exchange rates or commodity prices will adversely affect the value of the Company’s financial assets and liabilities or future cash flows and earnings. Petrobras’ risk management is performed by means of its Board of Directors pursuant to a corporate policy risk management. In March 2010, regarding the new corporate governance model developed by the Company, the Financial Commitee, in place of the Risk Management Committee, was organized by the Executive Board. Such a Committee is sponsored by the Financial Board and made up of all executive managers from the Financial area, and executive managers of Business can also be called to discuss about specific subjects. Among the Financial Commitee liabilities, it shall evaluate risk exposures and establish guidelines to measure, supervise and manage the risk concerning the Company's operation. The Board of Directors shall be liable to decide about the issues. The risk management policy of Petrobras aims at contributing towards an appropriate balance between its objectives for growth and return and its level of risk exposure, whether inherent to the exercise of its activities or arising from the context within which it operates, so that, through effective allocation of its physical, financial and human resources the Company may attain its strategic goals. The Company may use derivative and non-derivative instruments to implement its corporate risk management strategy. However, by using derivative instruments, the Company exposes itself to credit and market risk. Credit risk is the failure of a counterparty to perform under the terms of the derivative contract. Market risk is the possible adverse effect on the value of an asset or liability, including financial instruments that results from changes in interest rates, currency exchange rates, or commodity prices. The Company addresses credit risk by restricting the counterparties to such derivative financial instruments to major financial institutions. Market risk is managed by the Company’s executive officers. The Company does not hold or issue derivative financial instruments for trading purposes. 13 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 2. Derivative Instruments, Hedging and Risk Management Activities (Continued) a) Commodity price risk management The Company is exposed to commodity price risks as a result of the fluctuation of crude oil and oil product prices. The Company’s commodity risk management activities are primarily undertaking through the uses of future contracts traded on stock exchanges; and options and swaps entered into with major financial institutions. The Company does not use derivative contracts for speculative purposes. The Company usually does not use derivatives to manage overall commodity price risk exposure, taking into consideration that the Company’s business plan uses conservative price assumptions associated to the fact that, under normal market conditions, price fluctuations of commodities do not represent a substantial risk to achieve strategic objectives. The decision to enter into hedging or non-hedging derivatives is reviewed periodically and recommended, or not, to the Risk Management Committee. If entering into derivative is indicated, in scenarios with a significant probability of adverse events, and such decision is approved by the Board of Directors, the derivative transactions should be carried out with the aim of protecting the Company’s solvency, liquidity and execution of the corporate investment plan, considering an integrated analysis of all the Company’s risk exposures. Outstanding derivative contracts aimed entered into in order to mitigate price risk exposures from specific transactions, in which positive or negative results in the derivative transactions are totally or partially offset by the opposite result in the physical positions. The transactions covered by commodity derivatives are certain cargoes traded from import and export operations and transactions between different geographical markets. As a result of the Company’s current price risk management, derivatives are contracted for short term operations, to mitigate the price risk of specific forecasted transactions. The operations are carried out on the New York Mercantile Exchange (NYMEX) and the Intercontinental Exchange (ICE), as well as on the international over-the-counter market. 14 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 2. Derivative Instruments, Hedging and Risk Management Activities (Continued) a) Commodity price risk management (Continued) The Company’s exposure from these contracts is limited to the difference between the contract value and market value on the volumes contracted. Crude oil future contracts are marked-to-market and related gains and losses are recognized in current period earnings, irrespective of when the physical crude sales occur. The main parameters used in risk management for variations of Petrobras’ oil and oil products prices are the cash flow at risk (CFAR) for medium-term assessments, Value at Risk (VAR) for short-term assessments, and Stop Loss. Corporate limits are defined for VAR and Stop Loss. The main counterparties of operations for derivatives for oil and oil products are the New York Stock Exchange (NYMEX), the Intercontinental Exchange, BNP Paribas, Shell (STASCO) , Morgan Stanley and BP North America Chicago. The commodity derivative contracts are reflected at fair value as either assets or liabilities on the Company’s consolidated balance sheets, recognizing gain or losses in earnings, using market to market accounting, in the period of change. As of March 31, 2011, the Company had the following outstanding commodity derivative contracts: Commodity Contracts Maturity in 2011 Notional amount in thousands of bbl* As of March 31, 2011 Futures and Forward contracts (11,857) Option contracts (7,900) * A negative notional value represents a sale position. 15 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 2. Derivative Instruments, Hedging and Risk Management Activities (Continued) b) Foreign currency risk management Exchange risk is one of the financial risks that the Company is exposed to originating from changes in the levels or volatility of exchange rate. With respect to the management of these risks, the Company seeks to identify and handle them in an integrated manner, seeking to assure efficient allocation of the resources earmarked for the derivative. Taking advantage of operating in an integrated manner in the energy segment, the Company seeks, primarily, to identify or create “natural risk mitigation”, benefiting from the correlation between its income and expenses. In the specific case of exchange variations inherent to the contracts with the cost and remuneration involved in different currencies, this natural risk mitigation is carried out through allocating the cash investments between the real and the US dollar or another currency. The risk management is based on the Company’s net exposure. Periodical analyses of the exchange risk are prepared, assisting the decisions of the executive committee. The exchange risk management strategy involves the use of derivative instruments to minimize the exchange exposure of certain of the Company’s obligations. BR Distribuidora (wholly owned subsidiary) entered into an over the counter contract, not qualified as hedge accounting, for covering the trading margins inherent to exports (aviation segment) for foreign clients. The objective of the operation, contracted contemporaneously with the definition of the cost of the products exported, is to lock the trading margins agreed with the foreign clients. Internal policy limits the volume of derivative contracts to the volume of products exported. The volume of hedge executed for the exports occurring between January and March 2011 represented 48.2% of the total exported by BR Distribuidora. The settlements of the operations that matured between January 1 and March 31, 2011 generated a positive result for the Company of US$2. The over the counter contract is presented at fair value as either assets or liabilities on the Company’s consolidated balance sheets, recognizing gains or losses in earnings, using market to market accounting, in the period of change. 16 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 2. Derivative Instruments, Hedging and Risk Management Activities (Continued) b) Foreign currency risk management (Continued) As of March 31, 2011, the Company had the following foreign currency derivative contracts, not qualified as hedging accounting: Notional Amount Foreign Currency US$ million Sell USD / Pay BRL 86 Cash flow hedge In March 2006, the Company contracted a hedge known as a cross currency swap for coverage of the bonds issued in Yens in order to fix the Company’s costs in this operation in dollars. In a cross currency swap there is an exchange of interest rates in different currencies. The exchange rate of the Yen for the US dollar is fixed at the beginning of the transaction and remains fixed during its existence. The Company does not intend to settle these contracts before the end of the term. The Company has qualified its cross currency swap as a cash flow hedge. Both at the inception of a hedge and on an ongoing basis, a cash flow hedge is expected to be highly effective in achieving to offset cash flows attributable to the hedged risk during the term of the hedge. Derivative instruments qualified as cash flow hedges are reflected as either assets or liabilities on the Company’s consolidated balance sheets. Change in fair value, to the extent the hedge is effective, is presented in accumulated other comprehensive income until the cash flows of the hedged item occurs. Effectiveness tests are conducted quarterly in order to measure how the changes in the fair value or the cash flow of the hedged items are being absorbed by the hedge mechanisms. The effectiveness calculation indicated that the cross currency swap is highly effective to offset the variation in the cash flows of the bonds issued in Yens. 17 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 2. Derivative Instruments, Hedging and Risk Management Activities (Continued) b) Foreign currency risk management (Continued) Cash flow hedge (Continued) As of March 31, 2011, the Company had the following cross currency swaps: Cross Currency Swaps Maturing in 2016 % Notional Amount (Million) Fixed to fixed Average Pay Rate (USD) 5.69 US$298 Average Receive Rate (JPY) 2.15 JPY$35,000 c) Embedded derivatives Derivatives embedded within other financial instruments or other host contracts are treated as separate derivatives when they have a price based on an underlying that is not clearly and closely related to the asset being sold or purchased. The assessment is made only at the inception of the contracts. Such derivatives are separately from the host contract and recognized at fair value with changes in fair value recognized in earnings. Sale of ethanol Petrobras through its subsidiary, Petrobras International Finance (PifCo), entered into a sales contract of 143,000 m³ per year of ethanol, with Toyota Tsusho Corporation, for ten years subject to renegotiation of prices and termination after the first five years. The sales price formula is based on both quotations: ethanol and naphtha. Naphtha is an extraneous underlying to the cost and fair value of the asset being sold. The embedded derivative was bifurcated from the host contract and recognized at fair value through earnings. 18 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 2. Derivative Instruments, Hedging and Risk Management Activities (Continued) c) Embedded derivatives (Continued) Sale of ethanol (Continued) The Company determined the fair value based on the difference between the spreads for naphtha and ethanol. The market quotations used in the measurement were obtained from the CBOT (Chicago Board of Trade) future market. In accordance with ASC 820, fair value was classified at level 3. Notional amount in thousand of bbl Fair Value Maturity Forward Contract Long position 715 US$28 2016 d) Interest rate risk management The Company’s interest rate risk is a function of the Company’s long-term debt and to a lesser extent, its short-term debt. The Company’s foreign currency floating rate debt is principally subject to fluctuations in LIBOR and the Company’s floating rate debt denominated in Reais is principally subject to fluctuations in the Brazilian long-term interest rate (TJLP) as fixed by the National Monetary Counsel. The Company currently does not use derivative financial instruments to manage its exposure to fluctuations in interest rates. 19 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 2. Derivative Instruments, Hedging and Risk Management Activities (Continued) e) Tabular presentation of the location and amounts of derivative fair values The effect of derivative instruments on the balance sheets for the three-month period endedMarch 31, 2011, is presented as follows: Derivatives In millions of dollars Asset Liability As of March 31, Balance Sheet Location Fair Value Balance Sheet Location Fair Value Derivatives qualified as hedging instruments under Codification Topic 815 Foreign exchange contracts Other current assets 109 - Total - Derivatives not qualified as hedging instruments under Codification Topic 815 Foreign exchange contracts Other current assets 5 Other payables and accruals - Commodity contracts Other current assets 144 Other payables and accruals (183) Total Total Derivatives 20 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 2. Derivative Instruments, Hedging and Risk Management Activities (Continued) e) Tabular presentation of the location and amounts of derivative fair values (Continued) The effect of derivative instruments on the balance sheets for the year ended December 31, 2010 is presented as follows: In millions of dollars Asset Derivatives Liability Derivatives As of December 31, Balance Sheet Location Fair Value Balance Sheet Location Fair Value Derivatives qualified as hedging instruments under Codification Topic 815 Foreign exchange contracts Other current assets 115 - Total - Derivatives not qualified as hedging instruments under Codification Topic 815 Foreign exchange contracts Other current assets 2 Other payable and accruals - Commodity contracts Other current assets 48 Other payables and accruals (42) Total 50 Total Derivatives (42) 21 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 2. Derivative Instruments, Hedging and Risk Management Activities (Continued) e) Tabular presentation of the location and amounts of derivative fair values (Continued) The effect of derivative instruments on the statement of financial position for the three-month period ended March 31, 2011 , is reflected as follows: Derivatives in Codification Topic 815 Cash Flow Hedging Relationship Amount of Gain or (Loss) Recognized in OCI on Derivative (Effective Portion) Location of Gain or (Loss) reclassified from Accumulated OCI into Income (Effective portion) Amount of Gain or (Loss) Reclassified from Accumulated OCI into Income (Effective Portion) Amount of Gain or (Loss) Recognized in income on derivative (Ineffective Portion and Amount Excluded from Effectiveness Testing) March 31, 2011 March 31, 2011 March 31, 2011 Foreign exchange contracts (10) Financial Expenses 11 - 11 - The effect of derivative instruments on the statement of financial position for the three-month period ended March 31, 2010 , is reflected as follows: . Derivatives in Codification Topic 815 Cash Flow Hedging Relationship Amount of Gain or (Loss) Recognized in OCI on Derivative (Effective Portion) Location of Gain or (Loss) reclassified from Accumulated OCI into Income (Effective portion) Amount of Gain or (Loss) Reclassified from Accumulated OCI into Income (Effective Portion) Amount of Gain or (Loss) Recognized in income on derivative (Ineffective Portion and Amount Excluded from Effectiveness Testing) March 31, 2010 March 31, 2010 March 31, 2010 Foreign exchange contracts (10) Financial Expenses 5 - 5 - 22 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 2 . Derivative Instruments, Hedging and Risk Management Activities (Continued) e) Tabular presentation of the location and amounts of derivative fair values (Continued) Derivatives Not Qualified as Hedging Instruments under Codification Topic 815 Location of Gain or (Loss) Recognized in Income on Derivative Amount of Gain or (Loss) Recognized in Income on Derivative March 31, 2011 Foreign exchange contracts Financial income/(expenses) net 6 Commodity contracts Financial income/(expenses) net Total Derivatives Not Qualified as Hedging Instruments under Codification Topic 815 Location of Gain or (Loss) Recognized in Income on Derivative Amount of Gain or (Loss) Recognized in Income on Derivative March 31, 2010 Foreign exchange contracts Financial income/(expenses) net Commodity contracts Financial income/(expenses) net Total 23 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 3. Income Taxes Income taxes in Brazil comprise federal income tax and social contribution, which is an additional federal income tax. The statutory enacted tax rates for income tax and social contribution have been 25% and 9%, respectively, for the three-month periods ended March 31, 2011 and 2010. The Company’s taxable income is substantially generated in Brazil and is therefore subject to the Brazilian statutory tax rate. The following table reconciles the tax calculated based upon the Brazilian statutory tax rate of 34% to the income taxes expenses recorded in the consolidated statements of income. Three-month periods ended March 31, Income before income taxes and noncontrolling interests Brazil 6,425 International (499) 5,926 Tax expense at statutory rates - (34%) (2,015) Adjustments to derive effective tax rate: Non-deductible post-retirement and health-benefits (50) Tax benefits on interests on shareholders’ equity 334 Foreign income subject to different tax rates 124 Tax incentive (1) 17 39 Other 4 8 Income taxes expenses per consolidated statement of income (1,560) On May 10, 2007, the Brazilian Federal Revenue Office recognized Petrobras’ right to deduct certain tax incentives from income tax payable, covering the tax years of 2006 until 2015. During the three-month period ended March 31, 2011, Petrobras recognized a tax benefit in the amount of US$17 (US$39 on March 31, 2010) primarily related to these incentives in the Northeast, within the region covered by the Northeast Development Agency (ADENE), granting a 75% reduction in income tax payable, calculated on the profits of the exploration of the incentive activities, which have been accounted for under the flow through method. 24 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 3. Income Taxes (Continued) The following table shows a breakdown between domestic and international income taxes benefits (expenses) attributable to income from continuing operations: Three-month periods ended March 31, Income taxes expenses per consolidated statement of income: Brazil Current (1,746) Deferred 251 (1,495) International Current 94 (30) Deferred (35) 79 (65) Income taxes expenses (1,560) 25 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 3. Income Taxes (Continued) The major components of the deferred income taxes accounts in the consolidated balance sheets are as follows: March 31, December 31, 2010 Current assets 540 Valuation allowance - (5) Current liabilities (1) Net current deferred tax assets 534 Non-current assets Employees’ postretirement benefits, net of Accumulated postretirement benefit reserves adjustments 1,458 Tax loss carryforwards 2,364 Other temporary differences, not significant individually 801 Valuation allowance (1,803) 2,820 Non-current liabilities Capitalized exploration and development costs (11,292) Property, plant and equipment (1,597) Exchange variation (1,390) Other temporary differences, not significant individually (928) (15,207) Net non-current deferred tax liabilities (12,387) Non-current deferred tax assets 317 Non-current deferred tax liabilities (12,704) Net deferred tax liabilities (11,853) 26 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 3. Income Taxes (Continued) The Company and its subsidiaries file income tax returns in Brazil and in many foreign jurisdictions. These tax returns are open to examination by the respective tax authorities in accordance with each local legislation. As of and for the three-month period ended March 31, 2011, the Company did not have any material unrecognized tax benefits. Additionally, the Company does not expect that the amount of the unrecognized tax benefits will change significantly within the next twelve months. 4. Cash and Cash Equivalents March 31, December 31, 2010 Cash 1,974 Investments – Brazilian Reais 7,819 Investments - U.S. dollars 7,840 17,633 Comprised primarily federal public bonds with immediate liquidity and the securities are tied to the American dollar quotation or to the remuneration of the Interbank Deposits - DI. (2) Comprised primarily by Time Deposit and securities with fixed income. 27 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 5. Marketable Securities March 31, December 31, 2010 Marketable securities classification: Available-for-sale 3,162 Trading 15,395 Held-to-maturity 154 18,711 Less: Current portion of marketable securities (15,612) Long-term portion of marketable securities 3,099 Available-for-sale securities are presented as “Non-current assets”, as they are not expected to be sold or liquidated within the next twelve months. As of March 31, 2011, Petrobras had a balance of US$2,963 linked to B Series National Treasury Notes, which are accounted for as available-for-sale securities in accordance with Codification Topic 320. On October 23, 2008, the B Series National Treasury Notes were used as a guarantee after the confirmation of the agreements into with Petros, Petrobras’ pension plan (see Note 12 (b)). The nominal value of the NTN-Bs is based on variations in the Amplified Consumer Price Index (IPCA). The maturities of these notes are 2024 and 2035 and they bear interest coupons of 6% p.a., which is paid semi-annually. At March 31, 2011, the balances of the National Treasury Notes - Series B (NTN-B) are measured in accordance to their market value, based on the average prices disclosed by the National Association of Open Market Institutions (ANDIMA). During the first quarter of 2011, Petrobras invested a portion of the resources raised from the Global Offering primarily in Brazilian Treasury Securities with original maturity of more than three months. These securities were classified as trading, in accordance with Codification Topic 320, due to the purpose of selling them in the near term. 28 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 6. Inventories March 31, December 31, 2010 Products Oil products 3,799 Fuel alcohol 286 4,085 Raw materials, mainly crude oil 5,690 Materials and supplies 2,044 Other 69 11,888 Current inventories 11,834 Long-term inventories 44 54 Inventories are stated at the lower of cost or net realizable value. As a result of the decline in the market prices of oil products, the Company recognized a loss of US$42 for the three-month period ended March 31, 2011 (US$68 for the three-month period ended March 31, 2010), which was classified as other operating expenses in the consolidated income statement. 29 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 7. Recoverable Taxes Recoverable taxes consisted of the following: March 31, December 31, Local: Domestic value-added tax (ICMS) 3,022 PASEP/COFINS 6,885 Income tax and social contribution 1,265 Foreign value-added tax (IVA) 35 42 Other recoverable taxes 453 11,667 Less: Long-term recoverable taxes (6,407) Current recoverable taxes 5,260 (1) Domestic value-added sales tax (ICMS) is composed of credits generated by commercial operations and by the acquisition of property, plant and equipment and can be offset against taxes of the same nature. (2) Composed of credits arising from non-cumulative collection of PASEP and COFINS, which can be compensated with other federal taxes payable. T he recoverable income tax and social contribution will be offset against future income taxes payable. Petrobras plans to fully recover these taxes, and as such, no allowance has been provided. 30 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 8. Property, Plant and Equipment, Net a) Accounting treatment of Assignment Agreement (“Cessão Onerosa”) On September 3, 2010, Petrobras entered into an agreement with the Brazilian federal government (Assignment Agreement), under which the government assigned to the Company the right to conduct research activities and the exploration and production of fluid hydrocarbons in specified pre-salt areas, subject to a maximum production of five billion barrels of oil equivalent up to 40 years renewable for more five years upon certain conditions. The Assignment Agreement provides for a subsequent revision of the volume and the price, based on an independent third party assessment. If the contract parties determine that the value of the rights acquired is higher than the initial purchase price, the Company may either pay the difference to the Brazilian federal government, in which case is expected the recognition of the difference as Property Plant & Equipment (long-term asset), or reduce the total volume acquired under the contract, in which case there would be no impact on the balance sheet. If the contract parties determine that the value of the rights acquired is lower than the initial purchase price, the Brazilian federal government will pay for the difference in cash and/or bonds, dependent of Government Budget conditions and it is expected a reduction of the amount originally recorded as Property Plant & Equipment (long-term asset) by the amount received from the Brazilian federal government. The Company will record any adjustment to the acquisition cost, when it is probable and determinable it will pay or receive in the future, amounts as a result of the subsequent revision. 9. Financing The Company has utilized project financing to continue its development of exploration, production and related projects. The VIE's associated with the project financing projects are consolidated based on ASC Topic 810-10-25 (“Variable Interest Entities”). The Company's short-term borrowings are principally sourced from commercial banks and include import and export financing denominated in United States dollars, as follows: The weighted average annual interest rates on outstanding short-term borrowings were 1.93% and 2.31% at March 31, 2011 and December 31, 2010, respectively. 31 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 9. Financing (Continued) Current Non- current March 31, December 31, March 31, December 31, Foreign Financial institutions 6,381 17,460 Bearer bonds - Notes 587 11,573 Trust Certificates – Senior/Junior 69 71 194 Other 1 2 307 7,041 29,534 In Brazil BNDES 1,269 19,384 Debentures 189 1,427 FINAME – Earmarked for construction of Bolívia –Brazil gas pipeline 43 42 233 Export credit notes 66 6,295 Bank credit certificate 30 32 2,164 Other 321 1,434 1,919 30,937 8,960 60,471 Interest on debt 869 Current portion of long-term debt 2,883 Current debt 5,208 Total debt 8,960 32 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 9. Financing (Continued) a) Long-term debt · Composition of foreign currency denominated debt by currency March 31, December 31, 2010 C urrency United States dollars 27,583 Japanese Yen 1,651 Euro 131 Other - 169 29,534 · Maturities of the principal of long-term debt The long-term portion at March 31, 2011, becomes due in the following years: 2012 2013 2014 2015 2016 and thereafter 33 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 9. Financing (Continued) a) Long-term debt (Continued) The composition of annual interest rates on long-term debt are as follows: March 31, December 31, 2010 Foreign currency 6% or less 21,900 Over 6% to 8% 6,285 Over 8% to 10% 1,219 Over 10% to 12% 33 33 Over 12% 97 29,534 Local currency 6% or less 2,426 Over 6% to 8% 17,932 Over 8% to 10% 592 Over 10% to 12% 9,759 Over 12% 228 30,937 60,471 34 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 9. Financing (Continued) a) Long-term debt (Continued) Issuance of long-term debt The main long-term funding carried out in the period from January to March 2011 is shown in the following table: a.1) Foreign Company Date US$ Maturity Description PifCo Jan/2011 6,000 2016,2021 and 2041 Global Notes in the amounts of US$2,500, US$ 2,500 and US$1,000 at rates of 3.875%; 5.375% and 6.75% p.a., respectively. PNBV Mar/2011 650 2015 and 2021 Financing obtained from the Bank Tokyo-Mitsubish - Libor plus 1.25% p.a. and from the Bank Santander S.A., HSBC Bank PLC, HSBC Bank USA, N.A. and Sace S.P.A. - Libor plus 1.10% p.a. Charter Jan/2011 750 2018 Financing obtained from the Standard Shatered, Libor plus 1.5% p.a. 7 35 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 9. Financing (Continued) b) Outstanding lines of credit with official credit agencies b.1) Foreign US$ Company Agency Contracted Used Balance Description Petrobras China Development Bank 10,000 7,000 3,000 Libor +2.8% p.a. b.2)In Brazil US$ Company Agency Contracted Used Balance Description Transpetro (*) BNDES 5,529 349 5,180 Program for Modernization and Expansion of the FLEET (PROMEF) - TJLP+2.5% p.a. Petrobras Banco do Brasil 307 234 73 Commercial Credit Certificate (FINAME) - 4.5% p.a. Petrobras Caixa Econômica Federal 184 - 184 Bank Credit Certificate - Revolving Credit – 110% p.a. of average CDI (*) Agreements for conditioned purchase and sale of 41 ships and 20 convoys were entered into with 6 Brazilian shipyards in the amount of US$6,144, where 90% is financed by BNDES. 36 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 10. Financial Income (Expenses), Net Financial expenses, financial income, monetary and exchange variations, allocated to income for the three-month periods ended March 31, 2011 and 2010 are as follows: Three-month periods ended March 31, Financial expenses Loans and financing (774) Leasing - (4) Losses on derivative instruments (Note 2) (45) Repurchased securities losses (7) Other (229) (1,059) Capitalized interest 703 (356) Financial income Investments 214 Marketable securities 108 Gains on derivative instruments (Note 2) 1 4 Clients 74 29 Other 52 58 413 Monetary and exchange variations (335) (278) 37 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 11. Capital Lease Obligations The Company leases certain offshore platforms and vessels, which are accounted for as capital leases. As of March 31, 2011, assets under capital leases had a net book value of US$2,066. The following is a schedule by year of the future minimum lease payments as of March 31, 2011: 2011 2012 44 2013 19 2014 19 2015 19 2016 and thereafter 66 Estimated future lease payments Less amount representing interest at 6.2% to 12.0% annual Present value of minimum lease payments Less current portion of capital lease obligations Long-term portion of capital lease obligations 38 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except as otherwise indicated) (unaudited) 12. Employees’ Postretirement Benefits and Other Benefits The Company sponsors a defined contribution benefit pension plan covering substantially all of its employees and provides certain health care benefits for a number of active and retired employees. In the first quarter of 2011, the Company made contributions of US$71 to the defined contribution portion of the variable contribution plan. The balances related to Employees’ Postretirement Benefits are represented as follows: As of March 31, 2011 December 31, 2010 Health Health Pension Care Pension Care Benefits Benefits Total Benefits Benefits Total Current liabilities Defined-benefit plan 369 374 743 Variable Contribution plan 40 - 40 39 - 39 Employees’
